Title: Memorandum on Deed of Lormerie, 7 March 1792
From: Jefferson, Thomas
To: 


          
            7 Mch. 1792
          
          [Jan. 15, 1792. Mr. Madison’s?] recollection on the subject of Mr. de Lormerie’s lands is very imperfect. He remembers that M. de Crevecoeur spoke with him at New York and enquired the measures necessary to get M. de Lormerie’s deed recorded. He supposes he gave him the proper information tho’ he does not particularly recollect it. He thinks he had nothing more to do in the transaction. Mr. Brown says he was present once when M. de Crevecoeur consulted Mr. Madison and himself, and that they concurred in informing him that the deed should be forwarded to be recorded either in the county court where the lands lay, or in the office of the General court of Virginia at Richmond: that he offered to take copies of the papers to carry to Kentuckey, in order to enquire into the title and quality of the lands, and being furnished with these papers, he carried them to Kentuckey and asked the favor of Mr. Brackenridge, surveyor of the county where the lands lay, to examine into the title; which he accordingly did and gave the certificate of Feb. 7. 1788. which certificate and copies of the papers he delivered to Mr. Crevecoeur on his return to New York in 1789. He recollects that Mr. Brackenridge informed him further verbally, that before Barbour, agent for Banks, took up the lands, there had been a great number of small detached entries made in different  parts, to which [no regard was paid by] Barbour, who covered the whole by his great [. . . .] This is the circumstance which occasioned Mr. Brackenridge to say that the title was doubtful. However Mr. Brown observes that Brackenridge and himself found on examining the course and distances of the deed to M. de Lormerie that they contain upwards of 20,000 acres: consequently though there should be some better titles to certain parts within them, there may yet be so much clear as will make up M. de Lormerie’s quantity.
          Mar. 7. 1792. Monsieur Robert now calls on me and shews me the copy of the original deed, which was authenticated before the Prevot of Paris, and also before myself, and which, had it been sent to the proper court in time in Virginia, would have been good. He shews me also Mr. Madison’s answer to Monsr. de Crevecoeur, which was perfectly accurate, viz, that the deed should be presented within 18. months after it’s date to the county or district court of the state to be recorded. This not having been done, the question is, which can now be done?—Monsr. de Lormerie should endeavour to get his deed executed anew, and authenticated, before the chief civil officer of the town where it shall be executed and forwarded to Virginia within time to be recorded, and in the mean time his agent here should bring a suit in Chancery against the vendors to compel them to make a new title, and prevent their conveying to others. Should they plead alienage in M. de Lormerie, and should that plea prevail, the bill should go on to pray a repayment of his money and damages, and in the meanwhile that the court should hold the lands sequestered as a security for the demand.
          
            Th: Jefferson
          
        